Exhibit 99.1 AeroGrow Reports First Quarter Financial Results · Quarterly revenues increase 7% over prior year to $6.7 million Boulder, CO – August 07, 2008 AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced results for the quarter ended June 30, For the quarter ended June 30, 2008, AeroGrow reported revenues of approximately $6.7 million, an increase of 7% over the $6.3 million reported for the prior year's quarter ended June 30, 2007.For the quarter ended June 30, 2008, AeroGrow reported a net loss of $2.8 million or $0.23 per share as compared to a net loss of $2.0 million for the quarter ended June 30, 2007. “As expected, our revenue growth slowed due to summer seasonality and a reduction in wholesale orders as retailers sold through existing inventory in preparation for the fall rollout of our new and expanded product lines,” said Jerry Perkins, CEO of AeroGrow.“Our net loss was also in line with our expectations, and up from last year due to increased G&A supporting a far larger annual sales base.As we head into the fall quarter, we’re running all factories at full capacity to support our rollout into thousands of new retail storefronts in the next few months.Also noteworthy is the 174% increase in our revenues from seed kits and accessories year over year as we achieve increased levels of repeat sales from customers adopting the AeroGarden as an ongoing part of their lives.” The following table sets forth, as a percentage of sales, our quarterly financial results for the three months ended June 30, 2008, and the three months ended June 30, 2007: Three months ended June 30, 2008 2007 Revenue Product sales - retail 39.3 % 65.8 % Product sales - direct to consumer 49.7 % 34.2 % Product sales - international 11.0 % 0.0 % Total sales 100.0 % 100.0 % Operating expenses Cost of revenue 54.9 % 56.9 % Research and development 10.8 % 8.3 % Sales and marketing 51.3 % 46.5 % General and administrative 22.6 % 20.0 % Total operating expenses 139.6 % 131.7 % Other (income) expense, net 2.3 % 0.5 % Loss from operations -41.9 % -32.2 % Earnings Conference Call AeroGrow will host a conference call today, Thursday, August 7, 2008, to review operational results for the quarter ended June 30, 2008. The conference call is scheduled for 12:00 PM ET. To participate in the call, please dial: U.S. and Canada: 1 (888) 241-0558 International: 1 (647) 427-3417 A replay of the call will be available within 12 hours of completion. You will be able to access it for the following 30 days through the AeroGrow website at www.aerogrow.com/investors or by phone until September 7, 2008. To access the replay by phone, please dial: U.S. and Canada: 1 (800) 695-1018 International: 1 (402) 220-7753 Conference ID: 58135575 About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden®line of indoor gardening products. AeroGardens feature dirt-free, aeroponic technology, allowing anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. CONTACTS: Corporate Investor John Thompson Budd Zuckerman AeroGrow International, Inc Genesis Select Corporation (303) 444-7755 (303) 415-0200 john@aerogrow.com bzuckerman@genesisselect.com FORWARD-LOOKING STATEMENTS "Safe
